


110 HR 2911 IH: To amend the Electronic Fund Transfer Act to provide

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2911
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Ackerman (for
			 himself, Mr. Grijalva,
			 Ms. Kaptur,
			 Ms. Jackson-Lee of Texas,
			 Mr. Capuano,
			 Mr. Cohen,
			 Ms. Zoe Lofgren of California,
			 Mr. Price of North Carolina,
			 Mr. Rangel,
			 Ms. Schakowsky,
			 Mr. McDermott,
			 Ms. Lee, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Electronic Fund Transfer Act to provide
		  similar protections under that Act for consumers as apply under the Truth in
		  Lending Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Electronic Funds Transfer Equal Consumer Protection Act.
		2.Equal consumer
			 protection
			(a)Definition of
			 errorSection 908(f) of the Electronic Fund Transfer Act (15
			 U.S.C. 1693f(f)) is amended—
				(1)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7); and
				(2)by inserting after
			 paragraph (4) the following new paragraphs:
					
						(5)an electronic fund transfer affecting the
				customer’s account in connection with a transaction for goods or services not
				accepted by the customer or a designee of the customer or not delivered to the
				customer or any such designee, or that is not in accordance with the agreement
				made at the time of a
				transaction;
						.
				(b)Covered
			 transactionsSection 903(6) of the Electronic Fund Transfer Act
			 (15 U.S.C. 1693a(6)) is amended by inserting after the 2nd sentence the
			 following new sentence: Such term also includes any transaction
			 initiated through an electronic terminal, telephonic instrument, or computer,
			 including transactions initiated through the use of a check card or a card
			 commonly referred to as a debit card, without regard to the manner in which the
			 third party conveys the order, instruction, or authorization to the financial
			 institution to credit or debit the consumer’s account at the financial
			 institution..
			(c)Prompt
			 provisional recredit requiredSection 908(c) of the Electronic
			 Fund Transfer Act (15 U.S.C. 1693f(c)) is amended by striking the first
			 sentence and inserting the following new sentence: Prompt provisional recredit required.—If a
			 financial institution receives notice of an error in the manner and within the
			 time period specified in subsection (a), the financial institution shall,
			 within 1 business day after receiving such notice, provisionally recredit the
			 consumer’s account for the amount alleged to be in error, subject to section
			 909, including interest where applicable, pending the conclusion of the
			 investigation by the financial institution under subsection (a) and the
			 determination of whether an error has occurred..
			(d)Prompt error
			 resolution requiredSection 908(a) of the Electronic Fund
			 Transfer Act (15 U.S.C. 1693f(a) is amended to read as follows:
				
					(a)Investigation of
				reported error required
						(1)In
				generalIf, before the end of
				the 60-day period beginning on the date a financial institution transmits
				consumer documentation pursuant to subsection (a), (c), or (d) of section 906
				or a notice relating to a consumer account pursuant to section 906(b) to a
				consumer, the financial institution receives oral or written notice in which
				the consumer—
							(A)provides
				sufficient information to allow the financial institution to identify the name
				and account number of the consumer;
							(B)indicates the
				consumer’s belief that the documentation transmitted, or the consumer’s account
				to which the notice related, contains an error and the amount of such error;
				and
							(C)indicates the
				reasons for the consumer’s belief (where applicable) that an error has
				occurred,
							the
				financial institution shall investigate the alleged error, determine whether an
				error has occurred, and report or mail the results of such investigation and
				determination to the consumer within 1 business day.(2)Written
				confirmation of oral notice
							(A)In
				generalIn any case in which
				a consumer provides oral notice of an error to a financial institution in
				accordance with paragraph (1), the financial institution may require written
				confirmation to be provided to the institution by the consumer if the financial
				institution—
								(i)advises the
				consumer of such requirement at the time the oral notice is made and the manner
				in which the confirmation shall be provided; and
								(ii)provides the
				consumer with the address to which such confirmation should be sent.
								(B)Timely receipt
				of consumer statementIf a
				requirement by a financial institution for a written confirmation pursuant to
				subparagraph (A) of an oral notice by a consumer may be satisfied by a written
				statement prepared and submitted by the consumer, such confirmation shall be
				timely if the financial institution receives such confirmation before the end
				of the 15-day period beginning on the date the financial institution provided
				the notice to the consumer under subparagraph (A).
							(C)Timely return of
				financial institution’s confirmation formIf a requirement by a financial institution
				for a written confirmation pursuant to subparagraph (A) of an oral notice by a
				consumer may be only be confirmed by the consumer’s signature on a written
				confirmation form sent by the financial institution to the consumer for such
				purpose—
								(i)such confirmation shall be timely if the
				financial institution receives such confirmation form from the consumer with
				the consumer’s signature before the end of the 30-day period beginning on the
				date the financial institution provided the notice to the consumer under
				subparagraph (A); and
								(ii)such confirmation
				shall be deemed to have been timely received if the consumer fails to receive
				the written confirmation form to sign from the financial institution before the
				end of the 20-day period beginning on such date.
								(3)Failure to
				timely confirmIf a financial
				institution which requires written confirmation of a consumer’s oral notice of
				an error in accordance with paragraph (2)(A) does not receive such confirmation
				in accordance with subparagraph (B) or (C)(i) of paragraph (2) before the end
				of the applicable period described in the appropriate subparagraph, the
				financial institution—
							(A)need not
				provisionally recredit the consumer’s account in accordance with subsection (c)
				; and
							(B)shall not be
				liable under subsection (e).
							(4)Burden of
				proofIn any investigation or resolution of an alleged error
				under this section, the burden of proof is on the financial institution to show
				that an error did not
				occur.
						.
			(e)Technical and
			 conforming amendments
				(1)Section 908(b) of
			 the Electronic Fund Transfer Act (15 U.S.C. 1693f(b)) is amended by inserting
			 subsection (c) and after , subject to.
				(2)The first sentence
			 of section 908(d) of the Electronic Fund Transfer Act (15 U.S.C. 1693f(d)) is
			 amended by striking or (c).
				(3)Section 908(e)(1)
			 of the Electronic Fund Transfer Act (15 U.S.C. 1693f(e)(1)) is amended by
			 striking ten-day period and inserting 1-day
			 period.
				
